FILED
                            NOT FOR PUBLICATION
                                                                             AUG 23 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CHRISTOPHER BRIAN ROGERS,                        No.    16-16414

              Petitioner-Appellant,              D.C. No. 2:15-cv-01805-JKS

 v.
                                                 MEMORANDUM*
TAMMATHA SOSS, Acting Warden,

              Respondent-Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    James K. Singleton, District Judge, Presiding

                        Argued and Submitted May 15, 2019
                             San Francisco, California

Before: WALLACE, IKUTA, and CHRISTEN, Circuit Judges.

      Christopher Rogers appeals from the district court’s denial of his petition for

a writ of habeas corpus. We have jurisdiction under 28 U.S.C. § 2253.

      The California Court of Appeal did not unreasonably apply Jackson v.

Virginia, 443 U.S. 307, 319 (1979), in concluding that, taking the facts in the light



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
most favorable to the prosecution, there was sufficient evidence of premeditation

and deliberation, see People v. Rogers, 2013 WL 870617, at *3–4 (Cal. Ct. App.

Mar. 11, 2013). The court reasonably concluded that the jury could have

reasonably found that Rogers engaged in planning because Rogers knew the

victim, armed himself with a gun, and committed the crime in a secluded area, and

that Rogers acted deliberately because he shot the victim from a close range. See

id.

      The California Court of Appeal held that Rogers forfeited his prosecutorial

misconduct claims by failing to make a contemporaneous objection at trial, see id.

at *4, and California’s contemporaneous objection rule is an adequate and

independent state ground that precludes federal habeas review, see Paulino v.

Castro, 371 F.3d 1083, 1093 (9th Cir. 2004); see also Coleman v. Thompson, 501

U.S. 722, 729–30 (1991). We reject Rogers’s argument that his procedural default

should be excused due to ineffective assistance of counsel because Rogers has not

shown that he was prejudiced by his attorney’s performance. See Vansickel v.

White, 166 F.3d 953, 958 (9th Cir. 1999). Rogers’s reliance on Martinez v. Ryan,

566 U.S. 1 (2012), is inapposite because Rogers does not bring an independent

constitutional claim based on ineffective assistance of counsel.

      AFFIRMED.


                                          2